Exhibit 10.9

 

LOGO [g89293img001.jpg]   

 

October 30, 2006

  

Thomas R. Lavelle

 

Dear Tom:

We are pleased to offer you a position with Rambus as Senior Vice President and
General Counsel, contingent on the completion of the Reference and Criminal
Background Check process.

Your starting base salary will be $25,000.00/month, which over a full year would
equal $300,000.00. You will also have a target bonus of $200,000.00 annually,
commencing in 2007. You will be eligible for Rambus’ standard benefits package
including insurance and 3 weeks annual vacation.

You will also receive a signing bonus of $150,000.00. This will be payable
within 2 weeks of your start date. If you should terminate employment with
Rambus for any reason other than your death or Disability (as such term is
defined below) within one year of your start date, you will be required to repay
a pro-rated portion of the amount received, unless you become eligible to
receive severance payments during the Severance Period (as such term is defined
below) in which case the pro-rated portion will be automatically deducted from
severance payments otherwise payable to you as specified below.

Rambus will grant an option to you to purchase 200,000 shares of Rambus stock.
The option grant will automatically be made on the first market day of the first
full month after your first day of employment at Rambus, and will be priced at
100% of the fair market value on such date. Your option will vest as follows: no
option shares will vest in the first six months; after six months 10% of the
covered option shares will vest; after that option shares will vest each month
at a linear rate such that all option shares have vested exactly five years
after starting with Rambus. This is a standard vesting schedule. All vesting is
subject to your remaining a Service Provider, as defined in our 1997 Stock Plan
(“Service Provider”), through the relevant vesting dates. Your option will
otherwise have the standard terms and conditions of our form stock option
agreement under the 1997 Stock Plan. Any vesting will be delayed until such time
as the S-8 registration statement covering shares issuable under the 1997 Stock
Incentive Plan becomes effective (the “Compliance Date”); provided, however,
that the original vesting



--------------------------------------------------------------------------------

schedule set forth above shall be reinstated in full as of the Compliance Date
(i.e., no option shares will vest in the first six months from your start date;
after six months 10% of the covered option shares will vest; after that option
shares will vest each month at a linear rate such that all option shares have
vested exactly five years after starting with Rambus).

Additionally, on the Compliance Date, Rambus will grant you 40,000 restricted
stock units under the following vesting schedule: 10,000 shares will vest on
your twelve month anniversary, or the next open window, if closed; the remainder
will vest in equal 10,000 share amounts on your anniversary in each of the
following three years, or the next open window, if closed, subject to your
remaining a Service Provider through such vesting dates. Your restricted stock
units will otherwise be subject to the standard terms and conditions of our form
Restricted Stock Unit agreement under the 1997 Stock Plan.

Subject to your executing, not revoking and complying with a release of claims
in favor of Rambus in substantially the form attached hereto as Exhibit A, in
the event your employment is terminated by Rambus during the period that ends 12
months following your start date (the “Severance Period”) other than for
(i) “Cause,” or (ii) your death or “Disability” (as such terms are defined
herein), or in the event that within the Severance Period and following a Change
of Control (as defined herein) you voluntarily terminate your employment
following an Involuntary Termination (as such term is defined in our 1997 Stock
Plan), then you shall receive severance payments of one year’s base salary and
target bonus and, subject to your timely electing COBRA continuation coverage,
100% reimbursement for twelve months’ of COBRA premiums for you and your covered
dependents. Any such cash payments may be reduced by the portion of the sign-on
bonus that you are required to repay. Severance payments and benefits may be
delayed hereunder in order to comply with the provisions of Internal Revenue
Code Section 409A and the proposed or final regulations issued thereunder.

For the purposes of this offer letter agreement, “Cause” shall mean (i) you are
convicted of or pleas nolo contendere or guilty to a felony; (ii) you engage in
conduct that constitutes willful gross neglect or willful gross misconduct,
provided that no act or failure to: act shall be considered “willful” under this
definition unless you acted, or failed to act, with an absence of good faith and
without a reasonable belief that your action, or failure to act, was in the best
interest of Rambus; (iii) an act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
your personal enrichment; (iv) following delivery to you of a written demand for
performance from Rambus which describes the basis for the Rambus’s reasonable
belief that you have not substantially performed your duties, continued
violations by you of your obligations to the Rambus which are demonstrably
willful and deliberate on Executive’s part; provided, however, that your failure
to achieve certain results, such as the Rambus’s business plan, that is not the
result of your demonstrably willful and deliberate dereliction of duty shall not
constitute “Cause.”

For the purposes of this offer letter agreement, “Change of Control” shall mean
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Rambus representing fifty percent (50%) or more of the total voting power
represented by Rambus’s then outstanding voting securities; (ii) a change in the
composition of the Rambus Board of Directors occurring within a two-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors”



--------------------------------------------------------------------------------

shall mean directors who either (A) are directors of Rambus as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of Rambus); (iii) the consummation
of a merger or consolidation of Rambus with any other corporation, other than a
merger or consolidation which would result in the voting securities of Rambus
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of Rambus or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
consummation of the sale or disposition by Rambus of all or substantially all
Rambus’s assets.

For the purposes of this offer letter agreement, “Disability” shall mean that
the you have been unable to perform with reasonable accommodation your duties as
an employee of Rambus as the result of your incapacity due to physical or mental
illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by Rambus or its
insurers and acceptable to you or your legal representative (such agreement as
to acceptability not to be unreasonably withheld).

Enclosed is a copy of our Employment, Confidential Information and Invention
Assignment Agreement. This document assigns rights to all inventions to Rambus
and requires you to keep confidential all matters regarding Rambus technology
and business relationships until Rambus has made such information public. Please
read, sign, and return this agreement on your first day of work.

Also enclosed is a copy of our Insider Trading Compliance Program and our Code
of Business Conduct and Ethics. Please review, sign the acknowledgment forms,
and return on your first day of work.

You agree that any dispute or controversy arising out of, relating to, or in
connection with this offer letter agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be finally
settled by binding arbitration to be held in Santa Clara County, California
under the Commercial Arbitration Rules, supplemented by the Supplemental
Procedures for Large Complex Disputes, of the American Arbitration Association
as then in effect (the “Rules”). The arbitrator(s) may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator(s)
shall be final, conclusive and binding on the parties to the arbitration, and
judgment may be entered on the decision of the arbitrator(s) in any court having
jurisdiction. The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law, and the
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law. Rambus shall pay the costs
and expenses of such arbitration, and each party shall pay its own counsel fees
and expenses.

You and Rambus understand and acknowledge that your employment with Rambus
constitutes “at-will” employment. Subject to the provision of any severance
benefits required above, you and Rambus acknowledge that this employment
relationship may be terminated at any time, with or without good cause or notice
or for any or no cause, at the option of either you or Rambus.



--------------------------------------------------------------------------------

You represent that you (a) are not a party to an employment agreement or other
contract or arrangement which prohibits your full time employment with Rambus,
and (b) do no know of any conflict which would restrict your employment with
Rambus.

This offer letter agreement, the agreements relating to your stock option and
restricted stock unit awards referenced herein, the Confidential Information and
Invention Assignment Agreement, our Insider Trading Compliance Program and our
Code of Business Conduct and Ethics represent the entire agreement and
understanding between you and Rambus as to the subject matter hereof, and
supersede all prior or contemporaneous agreements, whether written or oral. No
waiver, alteration, or modification, if any, of the provisions of this offer
letter agreement shall be binding unless in writing and signed by duly
authorized representatives of you and Rambus.

This offer letter agreement shall be governed by and construed in accordance
with the internal substantive laws, but not the choice of law rules, of the
State of California. You hereby consent to the personal jurisdiction of the
state and federal courts located in California for any action or proceeding
arising from or relating to this offer letter agreement or relating to any
arbitration in which you and Rambus are participants.

Federal legislation requires all employers to verify the authorization to work
of all employees. Under this law, you will be required to furnish documentation
within 72 hours of starting work.

If you wish to accept employment at Rambus under the terms set out above, please
sign and date this letter and return it to me no later than Friday, November 3,
2006, keeping the copy for your records. If you accept our offer we would like
you to start as soon as possible.

Tom, I know you can do a great job for us. I believe Rambus is an excellent
company that can provide you with a continuing challenge and opportunity for
personal growth.

 

    

Sincerely,

 

    

/s/ Harold Hughes

    

CEO

I have read and accept the above:     

/s/ Thomas R. Lavelle

    

10/31/06

Signature      Date Signed

 

     Start Date     